Citation Nr: 1744391	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for the right knee.

2.  Entitlement to an increased initial rating for the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from June 1974 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2016, the Veteran had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran must be afforded an updated VA examination of the bilateral knees for a report on their current severity.  Further, updated VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain updated VA treatment records (from June 2010 through the present).  

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of the Veteran's right and left knee disabilities.  

Conduct range of motion testing, and indicate the point at which motion is limited by pain.  The examiner is asked to also test the range of motion in active and passive motion, in weight-bearing and non-weight-bearing positions. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner is asked to elicit from the Veteran a detailed history of his functional loss, and his symptoms during flares and after repeated use, including estimates of additional loss of motion, which can be used to inform such an opinion.

The examiner is asked to comment on the severity of the Veteran's instability/subluxation, if present.

The examiner is asked to comment on the Veteran's meniscus repairs.  Has the entire meniscus been removed?  Does he have symptoms of locking, pain, and effusion into the joint?

Finally, the examiner is asked to comment on the medication prescribed for his pain.  Does he have additional gastrointestinal symptoms from the medication?  Are they chronic?  The examiner is asked to note any additional symptomatology that has not been specifically listed in this request.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




